     Case 1:21-cv-00209-KD-MU Document 4 Filed 09/07/21 Page 1 of 1                      PageID #: 10


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

HAROLD SCOTT BAKER,                                   )
    Plaintiff,                                        )
                                                      )
v.                                                    )
                                                      )           CIVIL ACTION 1:21-00209-KD-MU
OFFICER PHILLIPS, et al.,                             )
     Defendants.                                      )

                                                 ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated July 30, 2021 is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that this action is DISMISSED without prejudice due to Plaintiff’s

failure to comply with the Court’s order and to prosecute this action, as no lesser sanction will suffice.

       DONE and ORDERED this the 7th day of September 2021.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
